Case 1:21-cv-00524-PAB-KLM Document 15 Filed 03/26/21 USDC Colorado Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                              Chief Judge Philip A. Brimmer

  Civil Action No. 21-cv-00524-PAB

  DONTE FAINE, individually and behalf of all others similarly situated,

         Plaintiff,

  v.

  UNIVERSAL LOGISTICS OF VIRGINIA, LLC, d/b/a Estes Express Lines, a Virginia
  Limited Liability Company,

         Defendant.


                                 ORDER TO SHOW CAUSE


         The Court takes up this matter sua sponte on the Notice of Removal [Docket No.

  1]. Defendant asserts that this Court has jurisdiction pursuant to 28 U.S.C. § 1332.

  Docket No. 1 at 3, ¶ 3.

         In every case and at every stage of the proceeding, a federal court must satisfy

  itself as to its own jurisdiction, even if doing so requires sua sponte action. See

  Citizens Concerned for Separation of Church & State v. City & Cnty. of Denver , 628

  F.2d 1289, 1297 (10th Cir. 1980). Absent an assurance that jurisdiction ex ists, a court

  may not proceed in a case. See Cunningham v. BHP Petroleum Gr. Brit. PLC, 427

  F.3d 1238, 1245 (10th Cir. 2005). Courts are well-advised to raise the issue of

  jurisdiction on their own, regardless of parties’ apparent acquiescence. First, it is the

  Court’s duty to do so. Tuck v. United Servs. Auto. Ass’n, 859 F.2d 842, 844 (10th Cir.

  1988). Second, regarding subject matter jurisdiction, “the consent of the parties is

  irrelevant, principles of estoppel do not apply, and a party does not waive the
Case 1:21-cv-00524-PAB-KLM Document 15 Filed 03/26/21 USDC Colorado Page 2 of 5




  requirement by failing to challenge jurisdiction.” Ins. Corp. of Ir. v. Compagnie des

  Bauxites de Guinee, 456 U.S. 694, 702 (1982) (citations omitted). Finally, delay in

  addressing the issue only compounds the problem if, despite much time and expense

  having been dedicated to the case, a lack of jurisdiction causes it to be dismissed. See

  U.S. Fire Ins. Co. v. Pinkard Constr. Co., No. 09-cv-00491-PAB-MJW, 2009 WL

  2338116, at *3 (D. Colo. July 28, 2009).

         “The party invoking federal jurisdiction bears the burden of establishing such

  jurisdiction as a threshold matter.” Radil v. Sanborn W. Camps, Inc., 384 F.3d 1220,

  1224 (10th Cir. 2004). Defendant asserts that the Court has diversity jurisdiction under

  28 U.S.C. § 1332. Docket No. 1 at 3, ¶ 3. Pursuant to that section, “district courts shall

  have original jurisdiction of all civil actions where the matter in controversy exceeds the

  sum or value of $75,000, exclusive of interest and costs, and is between . . . citizens of

  different States.” 28 U.S.C. § 1332(a). “For purposes of federal diversity jurisdiction,

  an individual’s state citizenship is equivalent to domicile.” Smith v. Cummings, 445 F.3d

  1254, 1259 (10th Cir. 2006). “To establish domicile in a particular state, a person must

  be physically present in the state and intend to remain there.” Id. at 1260. While, at the

  pleading stage, the Court takes as true all “well-pled (that is, plausible, conclusory, and

  non-speculative) facts,” Dudnikov v. Chalk & Vermilion Fine Arts, 514 F.3d 1063, 1070

  (10th Cir. 2008), the allegations regarding the citizenship of both plaintiff and defendant

  are not well-pled.

         The notice of removal states that defendant is a “Virginia limited liability company

  with its principal place of business in Richmond, Virginia . . . . [Defendant] is therefore



                                               2
Case 1:21-cv-00524-PAB-KLM Document 15 Filed 03/26/21 USDC Colorado Page 3 of 5




  a citizen of Virginia.” Docket No. 1 at 3, ¶ 4. However, the citizenship of an limited

  liability company is determined, not by its state of organization or principal place of

  business, but by the citizenship of all of its members. See Siloam Springs Hotel, LLC v.

  Century Sur. Co., 781 F.3d 1233, 1237-38 (10th Cir. 2015) (“[I]n determ ining the

  citizenship of an unincorporated association for purposes of diversity, federal courts

  must include all the entities’ members.”). Defendant has neither identified its members

  nor alleged each member’s citizenship. See Den 8888, LLC v. Navajo Express, Inc.,

  No. 21-cv-00321-STV, 2021 WL 463623, at *3 (D. Colo. Feb. 9, 2021); U.S. Advisor,

  LLC v. Berkshire Prop. Advisors, LLC, No. 09-cv-00697-PAB-CBS, 2009 WL 2055206,

  at *2 (D. Colo. July 10, 2009) (citing Hicklin Eng’g, L.C. v. Bartell, 439 F.3d 346, 347

  (7th Cir. 2006)); Alphonse v. Arch Bay Holdings, L.L.C., 618 F. App’x 765, 768 (5th Cir.

  2015) (unpublished) (“[W]e have observed that the appropriate tests for citizenship

  involve tracing [entities’] citizenships down the various organizational layers where

  necessary.” (internal citation omitted)); Underwriters at Lloyd’s, London v.

  Osting-Schwinn, 613 F.3d 1079, 1092 (11th Cir. 2010) (remanding case in which party

  invoking the court’s diversity jurisdiction did not disclose the identity and citizenship of

  each member of an unincorporated entity); Delay v. Rosenthal Collins Grp., LLC, 585

  F.3d 1003, 1005 (6th Cir. 2009) (“W hen diversity jurisdiction is invoked in a case in

  which a limited liability company is a party, the court needs to know the citizenship of

  each member of the company. And because a member of a limited liability company

  may itself have multiple members – and thus may itself have multiple citizenships – the

  federal court needs to know the citizenship of each ‘sub-member’ as well.”); Rolling



                                                3
Case 1:21-cv-00524-PAB-KLM Document 15 Filed 03/26/21 USDC Colorado Page 4 of 5




  Greens MHP, L.P. v. Comcast SCH Holdings L.L.C., 374 F.3d 1020, 1022 (11th Cir.

  2004) (“[A] party must list the citizenships of all the members of the limited liability

  company.”); Prospect Funding Holdings, LLC v. Fennell, 2015 WL 4477120, at *2

  (S.D.N.Y. July 15, 2015) (collecting New York district court decisions holding that a

  limited liability company must “plead facts establishing their citizenship

  including, . . . the identity and citizenship of their members” in order to invoke diversity

  jurisdiction).

         As to plaintiff, the notice of removal states that “[p]laintiff alleges he is a resident

  of Adams County, Colorado, and he is therefore a citizen of Colorado.” See Docket No.

  1 at 3, ¶ 4 (citation omitted). Residency, however, is not synonymous with domicile,

  see Miss. Band of Choctaw Indians v. Holyfield, 490 U.S. 30, 48 (1989) (“‘Domicile’ is

  not necessarily synonymous with ‘residence,’ and one can reside in one place but be

  domiciled in another.” (citations omitted)), and only the latter is determinative of a

  party’s citizenship. See Whitelock v. Leatherman, 460 F.2d 507, 514 (10th Cir. 1972)

  (“[A]llegations of mere ‘residence’ may not be equated with ‘citizenship’ for the

  purposes of establishing diversity.”). Courts are to consider the “totality of the

  circumstances” to determine a party’s domicile. Middleton v. Stephenson, 749 F.3d

  1197, 1200–01 (10th Cir. 2014); cf. Dumas v. Warner Literary Grp., LLC, No. 16-cv-

  00518-RM-NYW, 2016 WL 10879185, at *2 (D. Colo. Apr. 29, 2016) (stating that courts

  consider a number of factors in determining a party’s citizenship, including “voter

  registration and voting practices”).

         Because the allegations regarding both plaintiff’s and defendant’s citizenship are



                                                 4
Case 1:21-cv-00524-PAB-KLM Document 15 Filed 03/26/21 USDC Colorado Page 5 of 5




  not well-pled, the Court is unable to determine the citizenship of either plaintiff or

  defendant and whether the Court has jurisdiction. See United States ex rel. General

  Rock & Sand Corp. v. Chuska Dev. Corp., 55 F.3d 1491, 1495 (10th Cir. 1995) (“The

  party seeking the exercise of jurisdiction in his favor must allege in his pleading the

  facts essential to show jurisdiction.” (quotations omitted)). It is therefore

         ORDERED that, on or before April 5, 2021, defendant shall show cause

  why this case should not be remanded to state court due to the Court’s lack of subject

  matter jurisdiction.


         DATED March 26, 2021.

                                             BY THE COURT:



                                             PHILIP A. BRIMMER
                                             Chief United States District Judge




                                                5
